                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


CONCEPCION OTERO                                                 CIVIL ACTION

VERSUS                                                           NO. 18-13404

ADVOCACY CENTER,                                                 SECTION: M (3)
LOIS V. SIMPSON, AND
RONALD K. LOSPENNATO

                                   ORDER & REASONS
       On April 30, 2019, defendants The Advocacy Center of Louisiana (“Advocacy Center”),

Lois V. Simpson (“Simpson”), and Ronald K. Lospennato (“Lospennato”) (collectively

“Defendants”) filed a motion pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure

seeking dismissal of all of plaintiff’s claims against Simpson and Lospennato, and plaintiff’s

intentional infliction of emotional distress claim against the Advocacy Center.1 The motion was

set for submission on May 23, 2019.2 Local Rule 7.5 of the United States District Court for the

Eastern District of Louisiana requires that a memorandum in opposition to a motion must be

filed no later than eight days before the noticed submission date, which was May 15, 2019.

Plaintiff Concepcion Otero, who is proceeding pro se, but is an attorney, has not filed a

memorandum in opposition to the aforementioned motion to dismiss.

       Accordingly, because the motion to dismiss is unopposed, and it appearing to the Court

that the motion has merit,

       IT IS ORDERED that Defendants’ motion to dismiss (R. Doc. 12) is GRANTED as

unopposed, and all of plaintiff’s claims against Simpson and Lospennato are DISMISSED

with prejudice, and plaintiff’s intentional infliction of emotional distress claim against the

Advocacy Center is DISMISSED with prejudice.


       1
           R. Doc. 12.
       2
           R. Doc. 17.

                                              1
New Orleans, Louisiana, this 16th day of May, 2019.




                                           ________________________________
                                           BARRY W. ASHE
                                           UNITED STATES DISTRICT JUDGE




                                       2
